Exhibit 10.1

Execution Copy

AMENDMENT NO. 4

TO

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

Dated as of November 30, 2012

THIS AMENDMENT NO. 4 (this “Amendment”) is entered into as of November 30, 2012
by and among Consumers Receivables Funding II, LLC, a Delaware limited liability
company (the “Seller”), Consumers Energy Company, a Michigan corporation
(“Consumers”), as initial servicer (the “Servicer”), the entities party hereto
from time to time as Conduits (together with any of their respective successors
and assigns hereunder, the “Conduits”), the entities party hereto from time to
time as Financial Institutions (together with any of their respective successors
and assigns hereunder, the “Financial Institutions”), the entities party hereto
from time to time as Managing Agents (together with any of their respective
successors and assigns hereunder, the “Managing Agents”) and The Bank of Nova
Scotia, (“BNS”), as assignee of JPMorgan Chase Bank, N.A., as administrative
agent for the Purchasers (together with its successors and assigns hereunder,
the “Administrative Agent”).

PRELIMINARY STATEMENT

The Seller, the Servicer, the Conduits, the Financial Institutions, the Managing
Agents and the Administrative Agent are parties to that certain Amended and
Restated Receivables Purchase Agreement dated as of November 23, 2010 (as
amended prior to the date hereof and as further amended, restated, supplemented
or otherwise modified from time to time prior to the date hereof, the “RPA”).
Terms used herein and not otherwise defined herein shall have the meanings
assigned in the RPA.

The parties to the RPA enter into this Amendment to provide for certain
modifications to the terms and provisions of the RPA as more particularly set
forth herein below.

NOW THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:

1. Amendments to the RPA. Subject to the satisfaction of the conditions
precedent set forth in Section 2 below, the RPA is hereby amended as follows:

1.1. Section 7.1(a) of the RPA is hereby amended to restate clause (i) thereof
in its entirety as follows:

(i)Within 120 days after the close of (A) each of Consumer’s fiscal years, a
copy of the Annual Report on Form 10-K (or any successor form) for Consumers for
such year, including therein the consolidated balance sheet of Consumers and its
consolidated Subsidiaries as at the end of such year and the



--------------------------------------------------------------------------------

consolidated statements of income, cash flows and common stockholder’s equity of
Consumers and its consolidated Subsidiaries as at the end of and for such year,
or statements providing substantially similar information, in each case
certified by independent public accountants of recognized national standing
selected by Consumers (and not objected to by the Administrative Agent or any
Managing Agent), and (B) each of the Seller’s fiscal years, unaudited financial
statements (which shall include balance sheets, statements of income and
retained earnings and a statement of cash flows) for such fiscal year, all
certified by a Responsible Officer of the Seller as fairly presenting in all
material respects the financial condition and results of operations of the
Seller in accordance with GAAP.

1.2. Section 9.1 of the RPA is hereby amended to restate subsection (f)(iii)
thereof in its entirety as follows:

(iii) the average of the Past Due Ratios as of the end of such Accrual Period
and the two preceding Accrual Periods shall exceed (A) 12.0% for any Accrual
Period occurring in May through December of any calendar year or (B) 8.5% for
any Accrual Period occurring in January through April of any calendar year, or

1.3. Section 9.1 of the RPA is hereby amended to restate subsection (k) thereof
in its entirety as follows:

(k) Consumers shall fail to maintain a ratio of Total Consolidated Debt to Total
Consolidated Capitalization of not greater than 0.65 to 1.0.

1.4. Article X of the RPA is hereby amended to restated Section 10.3 in its
entirety as follows:

Section 10.3 Increased Costs and Reduced Return.

(a) If any Regulatory Change (i) subjects any Purchaser or any Funding Source to
any charge or withholding on or with respect to any Funding Agreement or this
Agreement or a Purchaser’s or Funding Source’s obligations under a Funding
Agreement or this Agreement, or on or with respect to the Receivables, or
changes the basis of taxation of payments to any Purchaser or any Funding Source
of any amounts payable under any Funding Agreement or this Agreement (except for
changes in the rate of tax on the overall net income of a Purchaser or Funding
Source or taxes excluded by Section 10.1) or (ii) imposes, modifies or deems
applicable any reserve, assessment, fee, tax, insurance charge, special deposit
or similar requirement against assets of, deposits with or for the account of,
or liabilities of a Funding Source or a Purchaser, or credit extended by a
Funding Source or a Purchaser pursuant to a Funding Agreement or this Agreement
or (iii) imposes any other condition the result of which is to increase the cost
to a Funding Source or a Purchaser of performing its obligations under a Funding
Agreement or this Agreement, or to reduce the rate of return on a

 

- 2 -



--------------------------------------------------------------------------------

Funding Source’s or Purchaser’s capital or assets as a consequence of its
obligations under a Funding Agreement or this Agreement, or to reduce the amount
of any sum received or receivable by a Funding Source or a Purchaser under a
Funding Agreement or this Agreement, or to require any payment calculated by
reference to the amount of interests or loans held or interest received by it,
then, within 30 days after demand by the Administrative Agent, Seller shall pay
to the Program Agent, for the benefit of the relevant Funding Source or
Purchaser, such amounts charged to such Funding Source or Purchaser or such
amounts to otherwise compensate such Funding Source or such Purchaser for such
increased cost or such reduction. The term “Regulatory Change” shall mean
(i) the adoption after the date hereof of any applicable law, rule or regulation
(including any applicable law, rule or regulation regarding capital adequacy or
liquidity coverage) or any change therein after the date hereof, (ii) any change
after the date hereof in the interpretation or administration thereof by any
Governmental Authority, Accounting Authority, central bank or comparable agency
charged with the interpretation or administration thereof, or compliance with
any request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency, or (iii) compliance with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency; provided that for purposes of this
definition, compliance with, (x) the United States bank regulatory rule titled
Risk-Based Capital Guidelines; Capital Adequacy Guidelines; Capital Maintenance:
Regulatory Capital; Impact of Modification to Generally Accepted Accounting
Principles; Consolidation of Asset-Backed Commercial Paper Programs; and Other
Related Issues, adopted on December 15, 2009, (y) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder, issued in connection therewith or in implementation
thereof, and (z) all requests, rules, guidelines and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, shall in each case be deemed to be a “Regulatory
Change”, regardless of the date enacted, adopted, issued or implemented. Seller
acknowledges that any Purchaser or Conduit Funding Source may institute measures
in anticipation of a Regulatory Change, and may commence allocating charges to
or seeking compensation from Seller under this Section 10.3, in advance of the
effective date of such Regulatory Change and Seller agrees to pay such charges
or compensation to the Program Agent, for the benefit of such Purchaser or
Funding Source, following demand therefor without regard to whether such
effective date has occurred.

(b) Prior to making any demand for payment under this Section 10.3, a
certificate of the applicable Purchaser or Funding Source setting forth the
amount or amounts reasonably determined necessary to compensate such Purchaser
or Funding Source pursuant to paragraph (a) of this Section 10.3 shall be
delivered to the Seller, which shall be conclusive absent manifest error.

 

- 3 -



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, no Person shall be entitled to receive any
amount under this Section to the extent that such amount relates to an increased
cost or reduction incurred for a date that is more than 90 days prior to the
date that the Seller first receives notice thereof, provided, that if such
increased cost or reduction is imposed retroactively, such 90-day period shall
be extended to include the period of the retroactive effect thereof.

1.5. Exhibit I to the RPA is hereby amended to delete the definitions therein of
“CP Rate”, “Credit Agreement”, “Debt Rating”, “Funding Agreement”, and
“Liquidity Termination Date” and replace them with the following:

“CP Rate” means, for any Accrual Period for any Purchaser Interest owned by a
Conduit if and to the extent such Conduit funds the Purchase or maintenance of
its Purchaser Interest by the issuance of commercial paper notes during such
Settlement Period, the per annum rate equivalent to the weighted average cost
(as determined by the related Managing Agent and which shall include commissions
of placement agents and dealers, incremental carrying costs incurred with
respect to commercial paper maturing on dates other than those on which
corresponding funds are received by such Conduit, other borrowings by such
Conduit (other than under any commercial paper program support agreement) and
any other costs associated with the issuance of commercial paper) of or related
to the issuance of commercial paper that are allocated, in whole or in part, by
such Conduit or its Managing Agent to fund or maintain its Purchaser Interests
during such Accrual Period; provided, however, that if any component of such
rate is a discount rate, in calculating the “CP Rate” for such Conduit for such
Purchaser Interest for such Accrual Period, such Conduit shall for such
component use the rate resulting from converting such discount rate to an
interest-bearing equivalent rate per annum; provided, further, however, that if
such Conduit determines that it is not able, or that it is impractical, to issue
commercial paper notes for any period of time then, the CP Rate shall be the
LIBO Rate.

“Credit Agreement” means that certain Revolving Credit Agreement, dated as of
March 31, 2011 among Consumers, the financial institutions from time to time
party thereto as “Banks” and JPMorgan Chase Bank, N.A., as Agent, and giving
effect to each amendment, restatement or modification thereto of which Consumers
or Seller has provided notice to the Administrative Agent in writing, but
without giving effect to any waiver unless consented to in writing by the
Administrative Agent.

“Debt Rating” means “Senior Debt Rating” as such term is defined in the Credit
Agreement.

“Funding Agreement” means any agreement or instrument executed by a Conduit and
executed by or in favor of any Funding Source or executed by any Funding Source
at the request of such Conduit.

 

- 4 -



--------------------------------------------------------------------------------

“Liquidity Termination Date” means December 1, 2014.

1.6. Exhibit I to the RPA is hereby further amended to delete the definitions of
“FMB Release Date” and “Senior Debt” and to add the following definitions in the
appropriate alphabetical order:

“Accounting Authority” means any accounting board or authority (whether or not
part of a government) which is responsible for the establishment or
interpretation of national or international accounting principles, in each case
whether foreign or domestic.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Total Consolidated Capitalization” has the meaning set forth in the Credit
Agreement.

“Total Consolidated Debt” has the meaning set forth in the Credit Agreement.

1.7. Schedule C to the RPA is hereby deleted in its entirety.

1.8. Other than in the Preliminary Statements, Section 12.8, the definitions of
“1945 Indenture” and “Supplemental Indenture” in Exhibit I and Exhibit IV of the
RPA and other than in Section 2.1(w) and Exhibit III to the Receivables Sale
Agreement, each reference in the Agreement and the other Transaction Documents
to “JPMorgan Chase Bank, N.A.” is hereby changed to “The Bank of Nova Scotia”
and each reference in the Agreement and the other Transaction Documents to
“JPMC” is hereby changed to “BNS”.

1.9. Other than in the Preliminary Statements and Section 12.8 of the RPA, each
reference in the Agreement and the other Transaction Documents to “Falcon Asset
Securitization Company LLC” is hereby changed to “Liberty Street Funding LLC”
and each reference in the Agreement and the other Transaction Documents to
“Falcon” is hereby changed to “Liberty”.

2. Conditions Precedent. This Amendment shall become effective and be deemed
effective, as of the date first above written, upon the latest to occur of
receipt by the Administrative Agent of one copy of each of this Amendment.

3. Covenants, Representations and Warranties of the Seller and the Servicer.

3.1. Upon the effectiveness of this Amendment, each of the Seller and the
Servicer hereby reaffirms all covenants, representations and warranties made by
it in the RPA, as amended, and agrees that all such covenants, representations
and warranties shall be deemed to have been re-made as of the effective date of
this Amendment.

 

- 5 -



--------------------------------------------------------------------------------

3.2. Each of the Seller and the Servicer hereby represents and warrants as to
itself (i) that this Amendment constitutes the legal, valid and binding
obligation of such party enforceable against such party in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general principles of equity which may limit the
availability of equitable remedies and (ii) upon the effectiveness of this
Amendment, that no event shall have occurred and be continuing which constitutes
an Amortization Event or a Potential Amortization Event.

4. Fees, Costs, Expenses and Taxes. Without limiting the rights of the
Administrative Agent, the Managing Agents and the Purchasers set forth in the
RPA and the other Transaction Documents, the Seller agrees to pay on demand all
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent, the Managing Agents and the Purchasers incurred in connection with the
preparation, execution and delivery of this Amendment and the other instruments
and documents to be delivered in connection herewith and with respect to
advising the Administrative Agent and the Purchasers as to their rights and
responsibilities hereunder and thereunder.

5. Ratification. The RPA, as amended hereby, is hereby ratified, approved and
confirmed in all respects.

6. Reference to Agreement. From and after the effective date hereof, each
reference in the RPA to “this Agreement”, “hereof”, or “hereunder” or words of
like import, and all references to the RPA in any and all agreements,
instruments, documents, notes, certificates and other writings of every kind and
nature shall be deemed to mean the RPA as amended by this Amendment.

7. CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF NEW YORK, BUT OTHERWISE WITHOUT REGARD TO THE LAW OF
CONFLICTS) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

8. Execution of Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

9. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

- 6 -



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

CONSUMERS RECEIVABLES FUNDING II,

LLC, as Seller

By:   /s/ DV Rao   Name: Venkat Dhenuvakonda Rao  

Title:    President, Chief Executive Officer,

             Chief Financial Officer and Treasurer

 

CONSUMERS ENERGY COMPANY, as Servicer By:   /s/ DV Rao   Name: Venkat
Dhenuvakonda Rao   Title: Vice President and Treasurer

 

 

 

 

Signature Page to

Amendment No. 4 to Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

BNS PURCHASER GROUP:

LIBERTY STREET FUNDING LLC,

as a Conduit

By:   /s/ Jill A. Russo   Name: Jill A. Russo   Title: Vice President

 

THE BANK OF NOVA SCOTIA, as a Financial Institution, as a Managing Agent and as
Administrative Agent By:   /s/ Thane Rattew   Name: THANE RATTEW   Title:
MANAGING DIRECTOR

 

 

 

 

Signature Page to

Amendment No. 4 to Amended and Restated Receivables Purchase Agreement